Michigan Supreme Court
                                                                                             Lansing, Michigan
                                                                Chief Justice:         Justices:



Syllabus                                                        Robert P. Young, Jr.   Michael F. Cavanagh
                                                                                       Stephen J. Markman
                                                                                       Mary Beth Kelly
                                                                                       Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                       David F. Viviano
This syllabus constitutes no part of the opinion of the Court but has been             Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.               Corbin R. Davis


                                              In re McCREE

       Docket No. 146826. Argued December 11, 2013 (Calendar No. 1). Decided March 26, 2014.

                The Judicial Tenure Commission (JTC) petitioned for the interim suspension of Wayne
       Circuit Court Judge Wade H. McCree without pay. The Supreme Court granted the petition.
       493 Mich 935 (2013). The JTC subsequently filed a formal complaint against respondent,
       alleging five counts of misconduct: that respondent had engaged in improper conduct in two
       criminal cases before him, falsely reported a felony, exhibited improper bench conduct and
       demeanor, and made misrepresentations to the JTC. The Supreme Court appointed retired
       Jackson Circuit Court Judge Charles A. Nelson to act as master. After a hearing, the master
       concluded that respondent had committed misconduct as alleged in Counts I through III of the
       complaint. With respect to Count I, the master concluded that respondent should have
       disqualified himself from a felony nonsupport case as soon as he began a sexual relationship
       with Geniene LaShay Mott, who was the complaining witness in the case. With respect to Count
       II, Judge Nelson found that respondent had lied to the prosecuting attorney’s office when he
       reported that Mott was stalking him and trying to extort money from him. With respect to Count
       III, the master concluded that respondent had improperly acted in another criminal case, one that
       involved Mott’s uncle. With respect to Count IV, the master found that although many of the
       text messages that respondent exchanged with Mott while he was on the bench were
       inappropriate, they were used in a private context and did not rise to the level of judicial
       misconduct. Finally, the master found that the misrepresentations alleged in Count V did not
       warrant action by the JTC. The JTC concluded that respondent had engaged in judicial
       misconduct and conduct prejudicial to the administration of justice as alleged in Counts I through
       III. With respect to Count V, the JTC did not adopt the master’s findings and found instead that
       respondent had engaged in a pervasive pattern of dishonesty that included lying under oath to the
       commission and to the master. The JTC recommended that respondent be removed from office,
       conditionally suspended without pay for six years beginning on January 1, 2015 (with the
       suspension becoming effective only if he is reelected to judicial office in November 2014), and
       ordered to pay $11,645.17 in costs.

             In an opinion by Justice MARKMAN, joined by Chief Justice YOUNG and Justices KELLY,
       ZAHRA, MCCORMACK, and VIVIANO, the Supreme Court held:

               The cumulative effect of respondent’s misconduct required his removal from judicial
       office and imposition of a conditional suspension.
        1. The evidence established that respondent had a sexual relationship with a complaining
witness in a case pending before him without recusing himself for several months and engaged in
numerous ex parte communications with her concerning the case, as well as concerning another
case in which her uncle was a party. Respondent violated various courthouse policies by
permitting Mott to enter the facility through an employee entrance without going through
security, allowing her to remain alone in his chambers while he was on the bench, arranging for
her to park her vehicle in an area reserved for judges, and sneaking her cell phone into the
courthouse for her. While he was on the bench, respondent sent Mott numerous text messages
that contained inappropriate and derogatory references to defendants, litigants, and witnesses
appearing before him. Respondent lied about when and why he finally did recuse himself from
the case in which his mistress was the complaining witness and sought to use the prosecuting
attorney’s office as leverage against Mott by concocting the stalking and extortion charges. He
also lied under oath during the JTC proceedings.

        2. Respondent’s actions constituted misconduct in office and conduct clearly prejudicial
to the administration of justice within the meaning of Const 1963, art 6, § 30 and MCR 9.205.
He violated MCR 9.104(1) through (4) by engaging in conduct prejudicial to the proper
administration of justice; conduct that exposed the legal profession or the court to obloquy,
contempt, censure, or reproach; conduct that was contrary to justice, ethics, honesty, or good
morals; and conduct that violated the standards or rules of professional conduct adopted by the
Supreme Court. Respondent violated MCR 2.003 by failing to disqualify himself in the criminal
cases and violated MCL 750.423 by testifying falsely under oath. He violated Canon 1 of the
Code of Judicial Conduct by failing to maintain high standards of conduct so that the integrity
and independence of the judiciary may be preserved. He violated Canon 2 by failing to avoid all
impropriety and appearance of impropriety, failing to promote public confidence in the integrity
and impartiality of the judiciary, and allowing a social relationship to influence his judicial
conduct or judgment. He violated Canon 3 by failing to be faithful to the law, engaging in ex
parte communications, and failing to raise the issue of disqualification.

        3. In In re Brown, 461 Mich 1291 (2000), the Supreme Court set forth seven
considerations to guide the formation of judicial-discipline recommendations. The JTC properly
concluded that six of the Brown factors weighed in favor of a more serious sanction. Removing
respondent from office and conditionally suspending him without pay for six years beginning on
January 1, 2015 (with the suspension becoming effective only if respondent is reelected to
judicial office in November 2014) was necessary to sufficiently redress the harm done to the
integrity and reputation of the judiciary. Lying under oath is entirely incompatible with judicial
office and warrants removal, but respondent did far more than lie under oath and committed most
of his misconduct while the JTC was investigating him for other misconduct for which he has
since been sanctioned.

        4. Const 1963, art 6, §§ 4 and 30 grant the Supreme Court authority to sanction a judge.
Section 4 gives the Supreme Court general superintending authority over courts and the power to
determine that a person is unfit for judicial office and prevent the person from exercising judicial
power in this state for as long as the person is, in the Court’s judgment, judicially unfit. Const
1963, art 6, § 30(2) authorizes removal and suspension as sanctions. The power to suspend is not
limited to cases in which the judge currently holds office. The Supreme Court has constitutional
authority to issue conditional suspensions that foreclose the exercise of the prerogatives inhering
in any judicial office to which the disciplined person might be elected or appointed in the future,
the condition being reelection or appointment to judicial office. A conditional suspension
disengages the disciplined person from judicial power only if the person occupies judicial office
again during the term of the suspension and do not permanently enjoin the person from holding
judicial office. The Supreme Court has issued conditional suspensions when other sanctions
could not fully and adequately address the effect of particular misconduct on the integrity of the
judicial system. In this case, removal of respondent alone would be an insufficient sanction. If
he were to be reelected in 2014, his total period of suspension would be less than two years
(including his interim suspension), which would be insufficient given the seriousness of his
misconduct.

       5.    Because respondent engaged in conduct involving deceit or intentional
misrepresentation, he was ordered to pay the JTC costs of $11,645.17 under MCR 9.205(B).

       Removal from office, conditional suspension, and payment of costs ordered.

        Justice CAVANAGH, concurring in part and dissenting in part, agreed with the majority’s
factual findings and analysis of the factors from Brown, but disagreed with the decision to
conditionally suspend respondent. Const 1963, art 6, § 30 provides four possible sanctions,
allowing the Supreme Court to censure, suspend with or without salary, retire, or remove a
judge. Removal is the most serious sanction and is, therefore, the means by which judges guilty
of serious misconduct are divested of office. Because respondent’s misconduct was of a grave
and serious nature, Justice CAVANAGH agreed with removing respondent from office, but
disagreed that removal alone would not sufficiently address the seriousness of respondent’s
conduct. The majority overlooked the fact that other institutions, such as the press, serve the
public’s interest in being informed and may be expected to do so in this case. In any event, the
Supreme Court always retains the power to determine that a person is unfit for judicial office and
prevent that person from exercising judicial power in this state for as long as he or she is in the
Court’s judgment judicially unfit.




                                    ©2014 State of Michigan
                                                                              Michigan Supreme Court
                                                                                    Lansing, Michigan
                                                       Chief Justice:           Justices:



Opinion                                                Robert P. Young, Jr. Michael F. Cavanagh
                                                                            Stephen J. Markman
                                                                            Mary Beth Kelly
                                                                            Brian K. Zahra
                                                                            Bridget M. McCormack
                                                                            David F. Viviano

                                                                        FILED MARCH 26, 2014

                             STATE OF MICHIGAN

                                    SUPREME COURT




 In re WADE H. McCREE, Judge, Wayne                             No. 146826
 Circuit Court



 BEFORE THE ENTIRE BENCH

 MARKMAN, J.
        The Judicial Tenure Commission (JTC) has recommended that respondent, Wayne

 Circuit Judge Wade H. McCree, be removed from office and conditionally suspended

 without pay for six years beginning on January 1, 2015-- with the suspension becoming

 effective only if respondent is reelected to judicial office in November 2014-- and that he

 be ordered to pay costs in the amount of $11,645.17. Respondent has filed a petition

 asking this Court to reject that recommendation. We affirm almost all of the JTC’s

 factual findings and conclusions of law, and we adopt its recommendation. The evidence

 establishes that respondent (a) had a sexual relationship with a complaining witness in a

 case pending before him without recusing himself for several months, (b) engaged in

 numerous ex parte communications with her concerning the case, as well as concerning
another case in which one of her relatives was a party, (c) violated various policies of the

courthouse by permitting his mistress to enter the facility through an employee entrance

without going through security, allowing her to remain alone in his chambers while he

was on the bench, arranging for her to park her vehicle in an area reserved for judges, and

sneaking her cell phone into the courthouse for her, (d) transmitted numerous text

messages to her while he was on the bench that contained inappropriate and derogatory

references to defendants, litigants, and witnesses appearing before him, (e) lied about

when and why he finally did recuse himself from the case in which his mistress was the

complaining witness, (f) sought to use the prosecuting attorney’s office as leverage

against his then ex-mistress by concocting charges of stalking and extortion against her,

and (g) lied under oath during the JTC proceedings.             The cumulative effect of

respondent’s misconduct convinces this Court that respondent should not remain in

judicial office, and we therefore remove him from office and conditionally suspend him

without pay for six years beginning on January 1, 2015, with the suspension becoming

effective only if respondent is reelected to judicial office in November 2014. In addition,

because    respondent    engaged    in   conduct    involving    “deceit,   or   intentional

misrepresentation,” pursuant to MCR 9.205(B) we order respondent to pay costs of

$11,645.17 to the JTC.

       In respondent’s words in his own defense, “Wade should have recused himself,”

but the failure to do so resulted in “no harm no foul.” We disagree. The “harm” done

was to the parties’ rights to a fair legal process and the public’s right to an impartial

judiciary, and the “foul” committed was the resulting violation of Michigan’s Code of

Judicial Conduct.


                                             2
                                 I. FACTS AND HISTORY

         On January 7, 2013, pursuant to MCR 9.219(A)(2), the JTC filed a petition for the

interim suspension without pay of respondent. By order of February 8, 2013, this Court

granted the petition, effective immediately. In re McCree, 493 Mich 935 (2013).1 On

March 12, 2013, the JTC filed Formal Complaint No. 93 against respondent, alleging five

counts of misconduct. It asserted that respondent had engaged in (a) “improper conduct

[in] People v King” (Wayne Circuit Court Case No. 12-003141-01-FH); (b) the “false

report of a felony”; (c) “improper conduct [in] People v Tillman” (Wayne Circuit Court

Case No. 12-000686-01-FH); (d) “improper bench conduct and demeanor”; and (e)

“misrepresentations to the Commission.”

         With regard to Count I, the complaint alleged that between May and November

2012, respondent had a sexual relationship with Geniene LaShay Mott, who was the

complaining witness in People v King. Robert King, the father of one of Mott’s children,

was the defendant in that case, which pertained to his failure to pay Mott child support.

Respondent and Mott repeatedly engaged in ex parte communications about the King

case. For example, in response to Mott’s texted suggestion to impose a jail sentence until

King paid $2,500, respondent texted back:

                I figured if [he] hasn’t come current by his courtdate, he gets jail 2
         pay. If he says he can bring me the $$, I’ll put him on a tether till he brings
         the receipt 2 FOC or do ‘double time’.[2]



1
  This Court ordered “respondent’s salary [to] be held in escrow pending the final
resolution of these disciplinary proceedings.” McCree, 493 Mich at 935.
2
    Presumably, “FOC” means “Friend of the Court.”


                                               3
Respondent asked Mott to keep their relationship confidential because of the then-

pending JTC investigation regarding respondent’s previous conduct of having texted a

photograph of himself without a shirt to a female deputy sheriff and telling a reporter in

response to questions about his actions that “there is no shame in my game.”3 For

example, on June 20, 2012, respondent included the following in an email to Mott:

               My Judicial Tenure Commission matter has me nervous, as you
        might expect. I have to be real careful until this matter is put to rest. I can
        only ask humbly for your indulgence. Sorry. Second, you are the
        complaining witness on a case that is before me. Naturally if it got out that
        we were seeing each other before your B.D.’s[4] case closed, everybody
        could be in deep shit.[5]

Respondent did not transfer the King case to another judge until September 18, 2012, at

which point respondent sent the following text message to Mott:

              DONE DEAL!!!!:-) I told a story so well, I had me believing it!!
        Brother King is on his way 2 ‘hangin’ Judge [James A.] Callahan. He fuck
        up ONCE & he’s through!![6]

        With regard to Count II, the complaint alleged that respondent later made a false

stalking/extortion complaint against Mott with the Wayne County Prosecuting Attorney’s

Office. He also falsely told the prosecutor’s office that he had transferred the King case

immediately upon starting his relationship with Mott and that Mott had demanded

3
 As a result of that JTC investigation, this Court adopted the JTC’s recommendation to
publicly censure respondent. In re McCree, 493 Mich 873 (2012).
4
    Presumably, “B.D.” means “baby’s daddy.”
5
 This e-mail message demonstrates that respondent was clearly cognizant that he should
have recused himself from the King case well before he did.
6
  This text message appears to suggest that respondent was untruthful about his reasons
for recusing himself from the King case.


                                              4
$10,000 in return for terminating her pregnancy and not revealing respondent’s affair

with her to respondent’s wife.

         With regard to Count III, the complaint alleged that respondent was involved in

another failure-to-pay-child-support case in which Mott had an interest-- People v

Tillman. The defendant in that case was a relative of Mott’s. Respondent and Mott

engaged in ex parte communications regarding this case as well. Off the record, and in

the absence of any motion being filed, respondent signed an order for the reduction of

bond relating to Mott’s relative.

         With regard to Count IV, the complaint alleged that respondent transmitted

numerous text messages to Mott while he was on the bench.               Many of these text

messages contained inappropriate and sexually explicit comments.               For example,

respondent texted Mott:

                Oh yeah, I text from the bench. After last nite, its all I can do not 2
         jerk off ‘under’ the bench:-). U know U have a magnificent pair of legs!

Numerous text messages respondent transmitted from the bench contained inappropriate

and derogatory personal references to defendants, litigants, and witnesses appearing

before him. For example, he texted:

               C’mon, U’r talking about the ‘docket from Hell’; filled w/tatted up,
         overweight, half-ass English speaking, gap tooth skank hoes....and then U
         walk N.

He also texted:

                 2 funny, I just had Monica Conyers’[7] nephew B4 me (ignorant
         shit...as usual).

7
    Monica Conyers is a former Detroit City Council member.


                                               5
       Finally, with regard to Count V, the complaint alleged that respondent made

several misrepresentations to the JTC. For example, respondent told the JTC that he had

irrevocably terminated his relationship with Mott on October 31, 2012, although he

actually continued his affair with Mott into November 2012. Respondent also told the

JTC that he did not take any action on the Tillman case in November 2012, but he

actually signed an order for reduction of bond in that month. In addition, respondent told

the JTC that he did not know of any familial relationship between Tillman and Mott, but

he did, in fact, know that they were relatives.8

       Also on March 12, 2013, the JTC filed a request for the appointment of a master.

Three days later, on March 15, 2013, this Court appointed the Honorable Charles A.

Nelson, a former circuit judge in Jackson County, as the master, and hearings began on

May 20, 2013, and concluded on May 29, 2013. On June 23, 2013, the master filed his

findings of fact and conclusions of law with the JTC.

       With regard to Count I, the master found that respondent should have disqualified

himself from the King case as soon as he started a relationship with Mott and that “[f]or

McCree to claim in sworn testimony during these proceedings that it was an

OVERSIGHT or it didn’[t] DAWN on him that he should recuse himself is not credible.

8
  The complaint also alleged that “[t]he sexual acts between Respondent and Mott took
place at various locations, including Respondent’s judicial chambers”; “[o]n numerous
occasions, Respondent escorted Mott into the courthouse through the building’s back
entrance, reserved for judges, court employees and members of the Wayne County
Sheriff’s Department”; “[o]n numerous occasions between May and mid-November of
2012, Respondent permitted Mott to remain in his judicial chambers while he was on the
bench adjudicating his criminal docket”; and “Respondent assisted Mott in bringing her
cell phone into his courtroom, in violation of a ‘no cell phones’ security policy of the
Frank Murphy Hall of Justice.”


                                              6
In short he lied to the JTC.” Respondent intentionally used his judicial position to

advance his own interests by holding on to the King case in order to keep Mott interested

in him. According to the master, “He had a hot young lady who was in his words ‘eye

candy’ and a way to keep her interested was to keep her case and be of assistance in the

collection of money.”9         Respondent also continuously engaged in ex parte

communications with Mott about the case, which led her to believe that she could

influence his judicial decisions.     “Mott was providing input, without objection by

McCree, as to how King should be dealt with,” and this “social relationship gave Mott

the belief that she was able to influence his judicial duties.”

       With regard to Count II, the master found that respondent lied to the prosecutor’s

office when he told them that Mott was stalking him and trying to extort money from him

and that he had recused himself from the King case when he found out that a child of

Mott’s had interacted with one of his children.10 “It is clear that he was improperly

seeking to get the prosecutor and her office involved with alleged crimes that were not

existent.”11

9
  The defendant in the King case owed Mott about $15,000 in child support, and the
master found that “the Examiner’s theory that some of [respondent’s] motivation in
having looked after this case and transferring it to a judge of his choice so it would ensure
payment of the support and, thus, take off some of the financial pressure that was
building for McCree in looking after two families is, by a preponderance, true” as
respondent had “advanced money to Mott possibly as much as $6,000.”
10
  Respondent also told the prosecutor’s office that there was no way that he could have
gotten Mott pregnant because he was the “king of latex” and that “Wade was being
played.”
11
  Although the JTC found that respondent failed to tell the Wayne County Prosecuting
Attorney that Mott had been a complaining witness in a case before him and that he


                                              7
      With regard to Count III, the master found that when respondent signed the order

reducing Tillman’s bond, he was just “confirming in the order what had already been

done by [Judge Kevin F.] Robbins.” However, the master further concluded:

             [Respondent and Mott] were communicating with texts. He was
      advising what had to be done when the order was signed and how they
      would get Tillman out of jail.

             The main import of the matter to me is that he again had a case in
      which Mott had an interest. He was ethically not to be involved and should
      not have been signing any orders pertaining to the case. McCree’s actions
      were beyond an appearance of impropriety - they were in violation of the
      ethical standards.

      With regard to Count IV, the master found that although many of the text

messages that respondent sent while he was on the bench were inappropriate, they were

“used in a private context and when used there was no reason to believe that the

statements would become public”12 and “[t]he fact that he may have sent some messages




falsely told the investigators that he had immediately recused himself from the case once
he realized the conflict, the JTC did not otherwise address Count II. We agree with the
master that respondent’s claims regarding stalking and extortion are not credible given
the communications between respondent and Mott during this period. For example, on
November 6, 2012, which according to respondent was during the period that Mott was
stalking and extorting him, Mott sent the following text message to McCree: “being held
in ur arms this afternoon meant so much to me[.]” In addition, although there is evidence
of numerous communications between respondent and Mott during this period, none of
the communications in any way suggest that Mott was stalking or extorting respondent.
For instance, none of the messages refers to Mott’s alleged demand for $10,000 in order
to keep their affair a secret and obtain an abortion.
12
  This finding seems to be inconsistent with the master’s earlier finding that “[o]f all
people who should have known how allegedly private matters (the photo to the deputy)
can get into the public domain it would be McCree.”



                                           8
from the bench (as in Tillman) does not mean that he was not performing as a judge.”

Therefore, the master concluded that

      [t]here is no showing that the sending of the texts in any way interfered
      with his duties as a judge. I do not believe that this count rises to the level
      of judicial misconduct.[13]

      Finally, with regard to Count V, the master found that respondent did not falsely

tell the JTC that he had irrevocably terminated his relationship with Mott on October 31,

2012, because “there is no indication that a sexual relationship continued after that

date.”14 And although respondent lied to the JTC about not knowing that Mott and


13
   Although the JTC, for reasons not known, did not address Count IV, we feel compelled
to note that we respectfully disagree with the master’s conclusion that respondent’s
transmission of numerous text messages to Mott while he was on the bench that
contained inappropriate and derogatory references to defendants, litigants, and witnesses
appearing before him did not constitute judicial misconduct. Canon 2 of the Code of
Judicial Conduct provides, in pertinent part:

            A. Public confidence in the judiciary is eroded by irresponsible or
      improper conduct by judges. A judge must avoid all impropriety and
      appearance of impropriety. A judge must expect to be the subject of
      constant public scrutiny. A judge must therefore accept restrictions on
      conduct that might be viewed as burdensome by the ordinary citizen and
      should do so freely and willingly.

              B. A judge should respect and observe the law. At all times, the
      conduct and manner of a judge should promote public confidence in the
      integrity and impartiality of the judiciary. Without regard to a person’s
      race, gender, or other protected personal characteristic, a judge should treat
      every person fairly, with courtesy and respect.

It can fairly be said that at least several of respondent’s text messages to Mott did not
“promote public confidence in the integrity and impartiality of the judiciary” and did not
treat the subjects of those messages with “courtesy and respect.”
14
  To the contrary, we find that the evidence does indicate that respondent lied to the JTC
about irrevocably terminating his relationship with Mott on October 31, 2012, because


                                            9
Tillman were relatives and not taking any action on the Tillman case, this “does not

appear to be a material misrepresentation as the Examiner had all of the texts and had an

accurate picture when the answer was filed.”15 Therefore, the master concluded that

“these allegations are not such as to warrant action by the JTC.” In conclusion, the

master stated:

             In final summary there is Shame in the McCree game: shame to the
       good name of McCree and shame brought upon the judiciary of the State of
       Michigan.[16]



there is evidence of communications between respondent and Mott after October 31,
2010, that indicate that they were still romantically involved. For example, on
November 6, 2012, Mott sent the following text message to McCree, “being held in ur
arms this afternoon meant so much to me” and, on November 8, 2012, respondent sent
the following text message to Mott, “I’ll C U 2morrow, & WE’LL ‘HAVE FUN”:-)” We
note that this finding is consistent with the JTC’s finding that “Respondent’s relationship
with Mott began on May 21, 2012, and lasted approximately through mid-November,
2012.”
15
   Contrary to the master’s conclusion, whether the JTC had sufficient evidence before it
to know that respondent was lying when he said that he did not know that Mott and
Tillman were relatives and that he did not take any action on the Tillman case is
irrelevant to whether respondent committed judicial misconduct when he lied to the JTC.
Lying to the JTC is judicial misconduct regardless of whether the JTC knows that you are
lying or not.
16
  The master made the following additional findings of fact: (1) respondent and Mott had
sexual relations in respondent’s judicial chambers; (2) “Mott was allowed on a number of
occasions to use the judicial parking lot and to use the judges’ entry door”; (3) “McCree
assisted Mott in bringing a cell phone into court so that she could communicate with him
while King’s case was reviewed” and “[t]his was accomplished by Mott putting her cell
phone in McCree’s truck, him bringing it into the court-house and then McCree putting it
into an envelope so that a deputy could deliver it to Mott in the courtroom”; (4) Mott told
McCree that she was pregnant with his child; (5) McCree told Mott that he would divorce
his wife if Mott obtained an abortion; and (6) Mott told McCree that she would obtain an
abortion if he divorced his wife. Finally, the master noted:



                                            10
         The JTC then held a hearing on August 5, 2013, and issued its decision and

recommendation for discipline on September 10, 2013. With regard to Count I, the JTC

found that respondent had a sexual affair with Mott, who was a complaining witness in a

case before him, and that respondent regularly engaged in ex parte communications with

Mott regarding the case, even while he was sitting on the bench.                For example,

respondent and Mott exchanged the following text messages regarding the case:

                Mott: Just keep in mind thur ill be in ur courtroom & need 2 bring in
         my phone so I can text U what I want done incase he makes payment that
         morning....... otherwise lock his ass up until he pays 2500 in cash directly 2
         me via FOC... u seem 2 always call his case last so ill show up late & we
         can leave 2gether.

                 Respondent: Likewise, my truck will B unlocked so U can set
         anything out of sight N my car. We’ll hold the case till U get there, or B
         sure 2 call Sharon Grier ahead of time so she’ll know U (the ‘C.P.’)[17] will
         B N the courtroom. I figured if [he] hasn’t come current by his courtdate,
         he gets jail 2 pay. If he says he can bring me the $$, I’ll put him on a tether
         till he brings the receipt 2 FOC or do ‘double time’.

                Mott: Huh??? Teether? 4 how long and how much??

                                            * * *

                Respondent: Oooops, did I misspell ‘tether’. No, some guys say if
         they get locked up they can’t bring the $$, but if let out they can. So here’s
         the deal: go 2 jail (150 days), release upon payment of $1500. OR, get a
         tether & bring back w/n 30 days $2500 or serve 9 months! BONUS: pay
         w/n the 30 days, remove tether

                Whether Mott is pregnant or not and who is the baby’s father are not
         of concern, we leave that for the Jerry Springer show. But the events over
         the October 30 through late November period show a pattern of lies and
         deception by McCree in his dealings with Mott (not to say that she was an
         innocent party in those events).
17
     Presumably, “C.P.” means “complaining party.”



                                               11
                                           * * *

                Mott: He’s about 15k behind... 2500 is asking much plus YOU only
         ordered him 2 pay $50 bucks a month towards arrage . .@ that rate ill be
         getting CS[18] til Racheal is 26

                                           * * *

                Respondent: OK, the math will be based on his failures since being
         placed on probation, but if U’r righ the threat of jail will loosen his purse
         strings!

                Mott: ok so let’s go with what u proposed..... go to jail (150 days),
         release upon payment of $1500. OR, get a tether & bring back w/n 30 days
         $2500 or serve 9 months! BONUS: pay w/n 30 days, remove tether

                Mott: He will pay cause they won’t let him go 2 jail PLUS u sending
         him 2 jail would violate his oakland county probation and he gets 10yrs.

                Respondent: Cool. I’ll run it by the prosecutor.

                Mott: Make sure she’s aware they already let him off by accepting
         400 for probation when they told him 1000

                                           * * *

                Respondent: Will do. That’s good 2 know.

Then, on the morning of the review hearing in the King case, respondent and Mott

exchanged the following text messages:

                Respondent: I think Ur B.D. is here!!

                 Mott: Did the prosecuter agree wit our deal since she cut him a break
         .last time??

                Respondent: Look 4 ‘my girl’ Sharon Grier, she’s our prosecutor &
         she’s been ‘prepped’.




18
     Presumably, “C.S.” means “child support.”



                                              12
         With regard to Count II, the JTC found that “Respondent reported to Wayne

County Prosecuting Attorney Kym Worthy that he was being stalked and extorted by

Mott,” but “Respondent did not tell Worthy that Mott had been a complainant in a case

before him.” In addition, “[w]hile Respondent did tell Worthy’s investigators that Mott

had been a complainant in a case before him, he falsely told the investigators that he

immediately recused himself from the case once he realized the conflict.”

         With regard to Count III, the JTC found that “Respondent’s ex parte

communications with Mott regarding People v Tillman and Respondent’s failure to

immediately recuse himself from People v Tillman upon learning that Tillman was Mott’s

relative constituted judicial misconduct.”

         Finally, with regard to Count V,19 the JTC found that “Respondent engaged in a

pervasive pattern of dishonesty that included lying under oath to the Commission and to

the Master.” For example, respondent testified that it did not “dawn” on him to recuse

himself from the King case and that his failure to recuse himself was a mere “oversight.”

However, his e-mails and text messages to Mott reveal otherwise. Indeed, they reveal

that respondent knew very early on that what he was doing was wrong and that he would

be in serious trouble if anybody found out. For example, in one e-mail he said:

                Second, you are the complaining witness on a case that is before me.
         Naturally if it got out that we were seeing each other before your B.D.’s
         case closed, everybody could be in deep shit.

And in a text message, he said:



19
     As discussed earlier, the JTC did not address Count IV.



                                              13
              Yeah, I’m DEEPLY concerned that certain levels of ‘us’ remain
         COMPLETELY UNDETECTED as long as U’r still a litigant N case B4
         me & while my nuts R still on a chopping block B4 the JTC.[20]

         The JTC finally concluded that “[a] preponderance of the evidence at the formal

hearing shows that Respondent breached the standards of judicial conduct . . . .” More

specifically, the JTC concluded that respondent engaged in “[m]isconduct in office . . .

[and] [c]onduct clearly prejudicial to the administration of justice, as defined by the

Michigan Constitution of 1963, as amended, Article 6, Section 30 and MCR 9.205” and

violated MCR 9.104(1), (2), (3), and (4); MCR 2.003; MCR 2.103; MCR 2.114; and

MCL 750.423, as well as Canons 1; 2(A), (B), and (C); and 3(A)(1) and (4) and (C) of

the Code of Judicial Conduct.

         In determining an appropriate sanction, the JTC considered the factors that this

Court set forth in In re Brown, 461 Mich 1291, 1292-1293; 625 NW2d 744 (2000).

Finding that respondent’s misconduct implicated six of the seven Brown factors and that

his “misconduct affected not only the litigants in the King and Tillman cases, but harmed

the integrity of the judicial system as a whole,” the JTC recommended that respondent be

removed from office and conditionally suspended without pay for six years beginning on

January 1, 2015, with the suspension becoming effective only if respondent is reelected

20
     The JTC also found that

         [d]uring his relationship with Mott, Respondent used his chambers to
         engage in sexual intercourse with Mott, permitted Mott to enter the
         courthouse through an employee entrance without going through security,
         allowed Mott to remain alone in his chambers while he was on the bench,
         arranged for Mott to park her vehicle in an area reserved for judges, and
         brought Mott’s cell phone into the courthouse for her, in violation of the
         court’s security policy, so that she could communicate with him while he
         was on the bench.


                                            14
to judicial office in November 2014, and that he be ordered to pay costs in the amount of

$11,645.17.21

                               II. STANDARD OF REVIEW

         This Court reviews de novo the JTC’s factual findings, conclusions of law, and

disciplinary recommendations. In re James, 492 Mich 553, 560; 821 NW2d 144 (2012);

In re Halloran, 466 Mich 1219, 1219; 647 NW2d 505 (2002). “Findings of misconduct

must be supported by a preponderance of the evidence.” In re Haley, 476 Mich 180, 189;

720 NW2d 246 (2006). MCR 9.225 provides that “[t]he Supreme Court shall review the

record of the proceedings and file a written opinion and judgment, which may accept or

reject the recommendations of the commission, or modify the recommendations by

imposing a greater, lesser, or entirely different sanction.” “Although we review the

JTC’s recommendations de novo, this Court generally will defer to the JTC’s

recommendations when they are adequately supported.” Haley, 476 Mich at 189.

                                      III. ANALYSIS

                                 A. FACTUAL FINDINGS

         After reviewing the record and hearing oral arguments, we agree with and adopt

almost all the factual findings of the JTC. Indeed, most of the JTC’s factual findings are


21
     MCR 9.205(B) provides:

                In addition to any other sanction imposed, a judge may be ordered to
         pay the costs, fees, and expenses incurred by the commission in prosecuting
         the complaint only if the judge engaged in conduct involving fraud, deceit,
         or intentional misrepresentation, or if the judge made misleading statements
         to the commission, the commission’s investigators, the master, or the
         Supreme Court.


                                             15
not even in dispute. That is, respondent does not dispute that he engaged in a sexual

relationship with Mott, who was a complaining witness in a case before him, and that he

regularly engaged in ex parte communications with Mott regarding the case.22

Respondent also does not dispute that when he told the Wayne County Prosecuting

Attorney that he was being stalked and extorted by Mott, he did not tell the prosecutor

that Mott had been a complainant in a case before him; that he falsely told investigators

that he had immediately recused himself from the case once he realized the conflict;23

that he knew that the defendant in the Tillman case was one of Mott’s relatives; that he

engaged in ex parte communications with Mott about the Tillman case; and that he signed

an order in the Tillman case. Finally, respondent does not dispute that he testified that it

did not “dawn” on him to recuse himself from the King case and that his failure to recuse

himself was a mere “oversight,” nor does he dispute that his e-mails and text messages to

Mott reveal that he had given thought to his obligation to recuse himself from the case

long before he finally did so. Although respondent argues about the significance of some


22
  Respondent also does not dispute that he and Mott had sexual intercourse in his judicial
chambers, that he permitted Mott to enter the courthouse through an employee entrance
without going through security, that he allowed Mott to remain alone in his chambers
while he was on the bench, that he arranged for Mott to park her vehicle in an area
reserved for judges, and that he brought Mott’s cell phone into the courthouse for her, in
violation of the court’s security policy, so that they could communicate with one another
while he was on the bench.
23
  Although in his brief respondent’s counsel questions why respondent would lie about
when he recused himself from the case, he does not expressly assert that respondent did
not tell the investigators that he had immediately recused himself, but instead argues that
“[w]hether Judge McCree told the investigators that he ‘immediately’ recused himself
once he realized the conflict is irrelevant . . . .”



                                            16
of these facts and what the appropriate sanction should be in light of them, he does not

dispute the above facts.24

       In addition to the factual findings that we adopt from the JTC, we also find that

respondent lied to the prosecutor’s office about Mott stalking and extorting him and

about why he eventually recused himself in the King case. In addition, we find that

respondent lied to the JTC about irrevocably terminating his relationship with Mott on

October 31, 2012, and about whether he knew that Mott and Tillman were related and

whether he took any action in the Tillman case. Finally, we find that respondent sent

numerous text messages to Mott while he was on the bench that contained inappropriate

and derogatory references to defendants, litigants, and witnesses appearing before him.25


24
   The JTC also found that (a) “[o]n August 17, 2012, Respondent called the office of
Wayne Circuit Judge Susan Borman to check on a landlord-tenant matter Mott had before
Judge Borman” and (b) “[o]n October 11, 2012, in violation of MCR 2.114, Respondent
prepared and filed a divorce complaint against his wife even though, as he admitted at the
formal hearing, he had no intention of going through with the divorce.” Respondent
argues that “[b]ecause the JTC failed to give Judge McCree notice and an opportunity to
respond to allegations concerning the phone call and filing the divorce complaint, they
cannot be considered as a basis for discipline.” Because we conclude that the JTC’s
recommended sanction is appropriate even without considering these additional
allegations, it is not necessary for us to address whether it was appropriate for the JTC in
this matter to consider the uncharged conduct.
25
   Although we agree with the examiner that “[m]any of these text messages are in clear
violation of the Michigan Code of Judicial Conduct,” we question the examiner’s
authority to argue before this Court that we should consider this misconduct when the
JTC itself did not consider this misconduct. As this Court recently stated in In re Adams,
494 Mich 162, 186 n 19; 833 NW2d 897 (2013), “after the JTC has made its findings and
its recommendation and the respondent has filed a petition to reject or modify the [JTC’s]
recommendation, the role of the examiner is to represent the JTC before this Court.” See
also MCR 9.202(G)(1) (“The commission shall employ an executive director . . . to
perform the duties that the commission directs . . . .”) and MCR 9.202(G)(2)(a) (“The
executive director . . . shall not be present during the deliberations of the commission or


                                            17
       Although we believe that the sanctions recommended by the JTC, and adopted by

this Court today, would be warranted even without considering these additional findings

of fact, we believe that these additional findings provide relevant background and context

and demonstrate more fully the nature and magnitude of respondent’s misconduct.

Furthermore, it is important to emphasize that, unlike the additional findings of fact made

by the JTC and discussed in note 24 of this opinion, the additional findings of this Court

do not relate to uncharged conduct, and thus respondent does not argue that we cannot

consider these additional allegations.

                              B. CONCLUSIONS OF LAW

       The JTC concluded that respondent engaged in “[m]isconduct in office . . . [and]

[c]onduct clearly prejudicial to the administration of justice, as defined by the Michigan

Constitution of 1963, as amended, Article 6, Section 30 and MCR 9.205” and violated

MCR 9.104(1), (2), (3), and (4); MCR 2.003; MCR 2.103; MCR 2.114; and MCL

750.423, as well as Canons 1; 2(A), (B), and (C); and 3(A)(1) and (4) and (C) of the Code

of Judicial Conduct. After reviewing the record and hearing oral arguments, we agree

with and adopt almost all of the JTC’s conclusions of law. We agree with the JTC that

respondent engaged in misconduct in office and conduct clearly prejudicial to the

administration of justice within the meaning of Const 1963, art 6, § 30 and MCR 9.205.



participate in any other manner in the decision to file formal charges or to recommend
action by the Supreme Court . . . .”). It does not appear that the examiner was
“represent[ing] the JTC before this Court” when he argued that we should find that
respondent committed misconduct by sending these inappropriate messages to Mott when
the JTC itself did not make such a finding.



                                            18
More specifically, we agree that respondent violated MCR 9.104(1) through (4) by

engaging in “conduct prejudicial to the proper administration of justice”; “conduct that

exposes the legal profession or the court to obloquy, contempt, censure, or reproach”;

“conduct that is contrary to justice, ethics, honesty, or good morals”; and “conduct that

violates the standards or rules of professional conduct adopted by the Supreme Court[.]”

He violated MCR 2.003 by failing to disqualify himself in both the King and Tillman

cases.26 He violated MCL 750.423 by testifying falsely under oath. He violated Canon 1

by failing to maintain “high standards of conduct so that the integrity and independence

of the judiciary may be preserved.”27 He violated Canon 2 by failing to “avoid all

impropriety and appearance of impropriety,” failing to “promote public confidence in the

integrity and impartiality of the judiciary,” and allowing a social relationship “to

influence judicial conduct or judgment.”28 Finally, we agree that respondent violated


26
   The fact that respondent was aware that the defendant in the Tillman case was Mott’s
relative and that he nonetheless engaged in ex parte communications with Mott about the
case without recusing himself at the very least created an appearance of impropriety.
27
     Canon 1 provides:

                 An independent and honorable judiciary is indispensable to justice in
         our society. A judge should participate in establishing, maintaining, and
         enforcing, and should personally observe, high standards of conduct so that
         the integrity and independence of the judiciary may be preserved. A judge
         should always be aware that the judicial system is for the benefit of the
         litigant and the public, not the judiciary. The provisions of this code should
         be construed and applied to further those objectives.
28
     Canon 2 provides, in pertinent part:

               A Judge Should Avoid Impropriety and the Appearance of
         Impropriety in All Activities



                                              19
Canon 329 by failing to “be faithful to the law,” engaging in ex parte communications,

and failing to “raise the issue of disqualification.”30


               A. Public confidence in the judiciary is eroded by irresponsible or
         improper conduct by judges. A judge must avoid all impropriety and
         appearance of impropriety. A judge must expect to be the subject of
         constant public scrutiny. A judge must therefore accept restrictions on
         conduct that might be viewed as burdensome by the ordinary citizen and
         should do so freely and willingly.

                 B. A judge should respect and observe the law. At all times, the
         conduct and manner of a judge should promote public confidence in the
         integrity and impartiality of the judiciary. Without regard to a person’s
         race, gender, or other protected personal characteristic, a judge should treat
         every person fairly, with courtesy and respect.

                C. A judge should not allow family, social, or other relationships to
         influence judicial conduct or judgment. A judge should not use the prestige
         of office to advance personal business interests or those of others, but
         participation in activities allowed in Canon 4 is not a violation of this
         principle.
29
     Canon 3 provides, in pertinent part:

                A Judge Should Perform the Duties of Office Impartially and
         Diligently

                                            * * *

                A. Adjudicative Responsibilities.

               (1) A judge should be faithful to the law and maintain professional
         competence in it. A judge should be unswayed by partisan interests, public
         clamor, or fear of criticism.

                                            * * *

                (4) A judge shall not initiate, permit, or consider ex parte
         communications, or consider other communications made to the judge
         outside the presence of the parties concerning a pending or impending
         proceeding . . . .



                                              20
                                     C. SANCTIONS

       The purpose of the judicial disciplinary process is to “protect the people from

corruption and abuse on the part of those who wield judicial power.” In re Jenkins, 437

Mich 15, 28; 465 NW2d 317 (1991). “In determining appropriate sanctions, we seek to

‘restore and maintain the dignity and impartiality of the judiciary and to protect the

public.’ ” James, 492 Mich at 569, quoting In re Ferrara, 458 Mich 350, 372; 582

NW2d 817 (1998). We agree with the JTC’s assessment of the Brown factors-- the

considerations that this Court set forth to guide the formation of judicial-discipline

recommendations.

       The first Brown factor states that “misconduct that is part of a pattern or practice is

more serious than an isolated instance of misconduct[.]” Brown, 461 Mich at 1292.31

We agree with the JTC that respondent engaged in a pattern of misconduct when he

maintained a sexual relationship with a complaining witness in a case before him for

several months and repeatedly engaged in ex parte communications with her about the

case as well as in another case in which her relative was a party. Respondent also

                                          * * *

              C.     Disqualification.   A judge should raise the issue of
       disqualification whenever the judge has cause to believe that grounds for
       disqualification may exist under MCR 2.003(B).
30
  Given that we do not address the uncharged allegations, see note 24 of this opinion, we
do not address the JTC’s conclusions of law that pertain to the uncharged allegations, i.e.,
the JTC’s conclusion that respondent violated MCR 2.103 and MCR 2.114.
31
   The Brown factors are nonexclusive and are prefaced by the language “everything else
being equal[.]” Brown, 461 Mich at 1292. Respondent admits that consideration of the
first Brown factor “indicates more serious misconduct.”



                                             21
engaged in a pattern of texting messages to Mott while he was on the bench that

contained inappropriate and derogatory references to defendants, litigants, and witnesses

appearing before him. Furthermore, respondent engaged in a practice of violating various

security policies of the courthouse by permitting Mott to enter the courthouse through an

employee entrance without going through security, allowing Mott to remain alone in his

chambers while he was on the bench, arranging for Mott to park her vehicle in an area

reserved for judges, and sneaking Mott’s cell phone into the courthouse for her.

         Finally, as the JTC explained, “the evidence revealed a pattern of dishonesty that

included lying under oath to the Commission and to the Master.” Respondent lied to the

Wayne County Prosecuting Attorney’s office about, among other things, when and why

he recused himself from the King case, and he lied to the JTC and the master about,

among other things, why it took him so long to finally recuse himself from the King case.

As the master explained:

                 For McCree to claim in sworn testimony during these proceedings
         that it was an OVERSIGHT or it didn’[t] DAWN on him that he should
         recuse himself is not credible. In short he lied to the JTC. . . .[32]

                                           * * *


32
     As then Justice YOUNG explained in In re Noecker:

                Where a respondent judge readily acknowledges his [or her]
         shortcomings and is completely honest and forthcoming during the course
         of the Judicial Tenure Commission investigation, . . . the sanction
         correspondingly can be less severe. However, where a respondent is not
         repentant, but engages in deceitful behavior during the course of a Judicial
         Tenure Commission disciplinary investigation, the sanction must be
         measurably greater. [In re Noecker, 472 Mich 1, 18; 691 NW2d 440 (2005)
         (YOUNG, J., concurring).]


                                             22
              McCree’s problem with the truth is also shown in his contact with
       law enforcement officials in seeking to have pressure brought to bear on
       Mott. He told Prosecutor Worthy that a lady with whom he had a
       relationship was stalking him. There was no indication [made to Worthy]
       that he and his wife had been engaged in a plan of deception which resulted
       in continuing contacts between the parties, i.e., calls to secure the abortion,
       to complete negotiations for the divorce, etc. . . .

              He told [investigator] Robert Donaldson that he had recused himself
       from the King case when he found out that a child of Mott’s had interacted
       with one of his children. A lie.

              He told Detective Timothy Matlock that Mott had been stalking him
       by showing up at Belle Isle. He did not tell [him] that he got in the car and
       had a conversation with her. He was also a witness to the statement as to
       the basis for the transfer of the case which was a lie.

              Sharon Greer, the prosecutor who worked in McCree’s courtroom,
       was also told the same lie as to the basis for the transfer of the King case.

             . . . [T]he events over the October 30 through late November period
       show a pattern of lies and deception by McCree . . . .

As explained by the JTC, respondent also “falsely told the investigators that he

immediately recused himself from the case once he realized the conflict.” Respondent’s

pattern of dishonesty is perhaps best summed up in a text message from Mott to

respondent: “guess I shoulda believd u in church when u said u can’t go 1 day without

lien[.]” For all these reasons, we agree with the JTC that “[t]his factor weighs in favor of

a more serious sanction.”

       The second Brown factor states that “misconduct on the bench is usually more

serious than the same misconduct off the bench[.]” Id.33 Again, we agree with the JTC

that respondent engaged in misconduct on the bench when he had a sexual relationship

33
 Respondent “admits that his decision to go forward with the August 16 hearing in King
was misconduct on the bench.”



                                             23
with a complaining witness in a case before him for several months without recusing

himself and by engaging in ex parte communications with her about the case while he

was on the bench. We also find that respondent engaged in misconduct on the bench

when he transmitted numerous text messages to Mott while he was on the bench that

contained inappropriate and derogatory references to defendants, litigants, and witnesses

appearing before him. For these reasons, we agree with the JTC that this factor weighs in

favor of a more serious sanction.

      The third Brown factor states that “misconduct that is prejudicial to the actual

administration of justice is more serious than misconduct that is prejudicial only to the

appearance of propriety[.]” Id. at 1293. As the JTC explained:

              A neutral and impartial judge is one of the central tenets of our
      judicial system. Respondent wholly disregarded his duty to remain a
      detached, impartial figure by engaging in a personal relationship with a
      litigant in a case before him and by regularly engaging in ex parte
      discussions regarding the litigant’s case, as well as another case in which
      the litigant had an interest. In addition, Respondent’s misrepresentations to
      the Commission and the Master were prejudicial to the actual
      administration of justice because they brought deceptive evidence before
      the Commission and the Master.

We agree with the JTC that respondent’s misconduct was prejudicial to the actual

administration of justice. Indeed, there is not much, if anything, that is more prejudicial

to the actual administration of justice than having a sexual relationship with a

complaining witness without recusing oneself, engaging in ex parte communications with

this mistress/complaining witness, attempting to use the prosecutor’s office as leverage

against this now ex-mistress by concocting charges of stalking and extortion against her,




                                            24
and then lying under oath about these matters.34 Accordingly, we agree with the JTC that

this factor weighs in favor of a more serious sanction.

       Similarly, the fourth Brown factor states that “misconduct that does not implicate

the actual administration of justice, or its appearance of impropriety, is less serious than

misconduct that does[.]” Id.35 For the reasons already discussed, we agree with the JTC

that respondent’s misconduct implicated the actual administration of justice. Therefore,

we agree with the JTC that this factor supports the imposition of a more serious sanction.

       The fifth Brown factor states that “misconduct that occurs spontaneously is less

serious than misconduct that is premeditated or deliberated[.]” Id.36 We agree with the

JTC that respondent’s misconduct was premeditated or deliberated. Respondent’s sexual

affair with Mott lasted for several months, giving respondent more than sufficient time to

carefully reflect on his behavior. In addition, his e-mails and text messages to Mott


34
   Respondent argues that his “failure to recuse himself in King is ‘prejudicial only to the
appearance of propriety’ ” because “King was treated exactly the same as any other
felony nonsupport defendant who fails to meet his payment obligations under a delayed
sentence agreement . . . .” No one, of course, can ever know with certainty whether
respondent would have treated King in exactly the same manner had he not been engaged
in an affair with the mother of King’s child. However, even assuming that respondent’s
relationship with Mott, including his ex parte communications with her about the case,
had no effect on respondent’s treatment of King, and thus was somehow not prejudicial
to the actual administration of justice, respondent’s other misconduct, including lying
under oath and falsely accusing Mott of stalking and extorting him, was certainly
prejudicial to the actual administration of justice.
35
  Respondent “admits that his failure to recuse himself before the August 16 hearing in
King implicates the appearance of impropriety.”
36
   Respondent admits that his “failure to recuse himself in King cannot be considered
‘spontaneous.’ ”



                                            25
demonstrate that he was well aware that what he was doing was unethical, and yet he

continued to proceed with the relationship for a considerable period of time without

recusing himself from the case in which his mistress was the complaining witness.

Accordingly, we agree with the JTC that this factor weighs in favor of a more serious

sanction.

      The sixth Brown factor states that “misconduct that undermines the ability of the

justice system to discover the truth of what occurred in a legal controversy, or to reach

the most just result in such a case, is more serious than misconduct that merely delays

such discovery[.]” Id. Lying under oath-- conduct in which respondent engaged-- is

certainly “misconduct that undermines the ability of the justice system to discover the

truth of what occurred in a legal controversy.” In addition, failing to recuse oneself from

a case in which one’s mistress is the complaining witness, as respondent did in this case,

is also misconduct that undermines the ability of the justice system “to reach the most

just result in such a case.” As the JTC explained:

             [T]he ability of the justice system to reach the most just result in a
      case is undermined when one party has an intimate relationship with the
      judge and continually engages in ex parte communications regarding that
      party’s case while the other party is required to follow the rules and
      procedures governing the admission of evidence and the making of
      arguments to the court.

Therefore, we agree with the JTC that this factor weighs in favor of a more serious

sanction.

      Finally, the seventh Brown factor states that “misconduct that involves the unequal

application of justice on the basis of such considerations as race, color, ethnic

background, gender, or religion are more serious than breaches of justice that do not


                                            26
disparage the integrity of the system on the basis of a class of citizenship.” Id. We agree

with the JTC that there is no evidence that respondent did anything to “disparage the

integrity of the system on the basis of a class of citizenship” and that this factor does not

weigh in favor of a more serious sanction.

       Finding that six of the Brown factors weigh in favor of a more serious sanction,

and that “Respondent’s misconduct affected not only the litigants in the King and Tillman

cases, but harmed the integrity of the judicial system as a whole,” the JTC concluded that

removing respondent from office and conditionally suspending him without pay for six

years beginning on January 1, 2015, with the suspension becoming effective only if

respondent is reelected to judicial office in November 2014, would be a sufficient

sanction.37 We agree. We believe that this sanction is necessary in order to sufficiently

redress the harm done to the integrity and reputation of the judiciary.


37
   Respondent agrees “that discipline is warranted,” and he concedes that four of the
Brown factors weigh in favor of a more serious sanction. However, he argues that this
Court should merely “suspend[] him for the duration of his interim suspension.” For the
reasons discussed throughout this opinion, we do not believe that such a suspension,
which would amount to a little over a one-year suspension, would sufficiently address the
harm that respondent has done to the integrity and reputation of the judiciary.
Respondent argues that his misconduct is analogous to Judge Susan R. Chrzanowski’s
misconduct and that Judge Chrzanowski was only suspended for 1 year and was given
credit for 6 months of her 17-month interim suspension. See In re Chrzanowski, 465
Mich 468, 489; 636 NW2d 758 (2001). However, respondent fails to acknowledge that
his misconduct was far more extensive than Judge Chrzanowski’s misconduct. Judge
Chrzanowski appointed an attorney with whom she was having an affair to represent
indigent defendants, presided over those cases without disclosing this relationship, and
initially made false statements to the police who were investigating the death of this
attorney’s wife. Although there are some similarities between Judge Chrzanowski’s and
respondent’s misconduct, respondent did far more than have an affair with an interested
person in a case pending before him and then initially lie about it. He also engaged in
numerous ex parte communications, violated various security policies of the courthouse,


                                             27
       Just last term, this Court held that lying under oath “ ‘is entirely incompatible with

judicial office and warrants removal.’ ” In re Adams, 494 Mich 162, 184-185; 833

NW2d 897 (2013), quoting In re Justin, 490 Mich 394, 419; 809 NW2d 126 (2012).38 In

the instant case, as already set forth at length, respondent has done far more than lie under

oath. And he committed most of this misconduct while being investigated by the JTC for

other misconduct for which he has since been sanctioned. As explained by the master:

               [Respondent’s] actions in the King case show, however, a gross
       dereliction of judicial duties. His standard of conduct, for his own sexual
       gratification, has severely damaged the public’s view of the judiciary. His
       irresponsible conduct could only lead to the public having no confidence in
       the judiciary. He clearly knew he was especially subject to public scrutiny
       when he had a case pending before the JTC when he began his escapade
       with Mott. He knew he was on the “chopping block”. Yet he continued to
       engage in activities which would bring even greater scrutiny. He was using
       his judicial position to advance his own interests by keeping the King case.
       His social relationship gave Mott the belief that she was able to influence
       his judicial duties. He continuously engaged in ex [parte] communications
       with Mott about the case.

               Having already received substantial publicity over his photo sent to
       the deputy and his remarks to the press regarding same he should have been
       aware that when the story would break about his relationship with Mott and
       his handling of the King case all of his duplicity would be revealed. That
       the public’s trust in an independent and honorable judiciary would be put to
       the test.



transmitted numerous inappropriate text messages, concocted charges of stalking and
extortion, and lied under oath during the JTC proceedings.
38
  As this Court explained in Adams, 494 Mich at 186, “[t]his Court has consistently
imposed the most severe sanction by removing judges for testifying falsely under oath.”
See In re Ryman, 394 Mich 637, 642-643; 232 NW2d 178 (1975); In re Loyd, 424 Mich
514, 516, 535-536; 384 NW2d 9 (1986); Ferrara, 458 Mich at 372-373; In re Noecker,
472 Mich 1, 12-13; 691 NW2d 440 (2005); In re Nettles-Nickerson, 481 Mich 321, 322-
323; 750 NW2d 560 (2008); Justin, 490 Mich at 396-397; James, 492 Mich at 568-570.


                                             28
That respondent was prepared to engage in this conduct while already undergoing a

pending JTC investigation demonstrates the extent of his disregard for the rules of

judicial conduct. The people of this state need to know that this Court will not tolerate

such disregard for even minimal ethical standards of conduct.

          Respondent questions this Court’s authority to remove him and conditionally

suspend him. This Court’s authority to sanction a judge can be found in Const 1963, art

6, §§ 4 and 30. Section 4 provides this Court’s general superintending authority over

courts:

                 The supreme court shall have general superintending control over all
          courts; power to issue, hear and determine prerogative and remedial writs;
          and appellate jurisdiction as provided by rules of the supreme court. The
          supreme court shall not have the power to remove a judge.

As this Court has explained:

                  “The power of superintending control is an extraordinary power. It
          is hampered by no specific rules or means for its exercise. It is so general
          and comprehensive that its complete and full extent and use have
          practically hitherto not been fully and completely known and exemplified.
          It is unlimited, being bounded only by the exigencies which call for its
          exercise. As new instances of these occur, it will be found able to cope
          with them. Moreover, if required, the tribunals having authority to exercise
          it will, by virtue of it, possess the power to invent, frame, and formulate
          new and additional means, writs, and processes whereby it may be exerted.
          This power is not limited by forms of procedure or by the writ used for its
          exercise.” [In re Huff, 352 Mich 402, 418; 91 NW2d 613 (1958) (citation
          omitted).]

While “§ 4 does not comprehend the power to permanently enjoin a person from holding

juridical office,” it does “invest[] this Court with the power to determine that a person is

unfit for judicial office and to prevent him from ever exercising judicial power in this




                                              29
state for as long as he is, in our judgment, judicially unfit.” In re Probert, 411 Mich 210,

231, 233; 308 NW2d 773 (1981).39

       In addition, Const 1963, art 6, § 30(2) provides, in pertinent part:

              On recommendation of the judicial tenure commission, the supreme
       court may censure, suspend with or without salary, retire or remove a judge
       for conviction of a felony, physical or mental disability which prevents the
       performance of judicial duties, misconduct in office, persistent failure to

39
   Contrary to respondent’s contention, this Court’s exercise of the superintending power
is not impermissibly “at odds with the right of Michigan voters to choose their judicial
officers,” but rather upholds the authority of that same people, as they have exercised it in
Const 1963, art 6, to invest in this Court the obligation to define standards of judicial
conduct and, in coordination with the JTC, impose sanctions for their violation. Just as
the people have chosen in their Constitution to establish standards of judicial fitness in
terms of legal experience and age maximums, Const 1963, art 6, § 19(2) and (3), “we the
people” have chosen to do the same with regard to ethical standards of conduct:

               [T]he elective nature of the judicial office does not relieve this Court
       of its duty to preserve the integrity of the judiciary, nor does the fact of
       popular election insulate or immunize a judge from the consequences of his
       or her misconduct, any more than an elected public official is insulated or
       immunized by election to office from being held to account for criminal
       law violations. To be sure, the elective power of the people does include
       the responsibility to ensure the qualifications of those elected, but they do
       not bear this responsibility alone. Our Constitution provides that in
       addition to this responsibility on the part of the electorate, this Court has a
       separate and distinct duty to uphold the integrity of the judiciary. The
       people’s discharge of their duty through election does not discharge this
       Court’s separate duty to preserve the integrity of the judiciary. Rather, this
       Court’s obligation to maintain the integrity of the judicial branch is
       indissoluble, and the fact of election does not dispel the harmful effects of
       judicial misconduct, either within or beyond the boundaries of the election
       district.

              . . . The people are entitled to a judiciary of the highest integrity, in
       both appearance and in fact, and this Court always bears the obligation
       under the constitution adopted by “we the people” to maintain and enforce
       standards of judicial fitness. [James, 492 Mich at 573-574 (MARKMAN, J.,
       concurring in part and dissenting in part).]


                                             30
       perform his duties, habitual intemperance or conduct that is clearly
       prejudicial to the administration of justice.

Removal and suspension are sanctions that are expressly listed in § 30(2). Finally,

       [t]he power to suspend is also not limited to cases in which the judge
       currently holds judicial office. As this Court noted in Probert [411 Mich at
       224], we possess the authority under the constitution to issue conditional
       suspensions that “foreclose[] the exercise of the prerogatives inhering in
       any judicial office to which the disciplined party might have been elected or
       appointed in the future, the condition being, of course, re-election or
       appointment to judicial office.”

               Such conditional suspensions “disengage the disciplined party from
       judicial power” only if the person occupies judicial office again during the
       term of the suspension and do not permanently enjoin the person from
       holding judicial office. This Court has historically issued conditional
       suspensions when other sanctions could not fully and adequately address
       the effect of particular misconduct on the integrity of the judicial system.
       Although often the greatest danger will pass once “an unfit or incompetent
       judge is separated from judicial power,” this Court should not refuse to
       consider other sanctions, such as conditional suspensions, when removal
       alone cannot sufficiently protect the integrity of the judiciary. [James, 492
       Mich at 576-577 (MARKMAN, J., concurring in part and dissenting in part)
       (citations omitted).]

       In Probert, 411 Mich at 222, this Court censured and conditionally suspended

Judge Charles V. Probert for five years, “regardless of any possible intervening election

or appointment to judicial office.” This Court could not remove Judge Probert because

he had already left office as the result of his term ending and his defeat in his efforts at

reelection. In Probert, this Court recognized that we had on three previous occasions

“issued conditional suspensions that would have foreclosed the exercise of the

prerogatives inhering in any judicial office to which the disciplined party might have

been elected or appointed in the future, the condition being, of course, re-election or

appointment to judicial office.” Id. at 223-224. This Court explained that “[t]he effect of



                                            31
those suspensions would have been to disengage the disciplined party from judicial

power, but only had that person come to occupy judicial office again during the term of

the suspension, and only to the extent that the terms of office and suspension coincided.”

Id. at 224. See also In re Bennett, 403 Mich 178, 200; 267 NW2d 914 (1978), in which

this Court suspended Judge Earl Warren Bennett for one year without pay “regardless of

Judge Bennett’s election to another judicial office”; In In re Del Rio, 400 Mich 665, 672;

256 NW2d 727 (1977), in which this Court suspended Judge James Del Rio for five years

without pay “regardless of respondent’s possible intervening re-election to office or

election to any other state court”; and In re Mikesell, 396 Mich 517, 549; 243 NW2d 86

(1976), in which we suspended Judge William L. Mikesell for 11/2 years without pay

“regardless of respondent’s possible intervening reelection to office or election to any

other state court.”

       We agree with the JTC that a removal, without more, would be an insufficient

sanction in this case. If we were to remove respondent and he was reelected in 2014, that

would amount to a less than one-year suspension (less than two years including his

interim suspension), which we believe is clearly insufficient given the seriousness of his

misconduct. This Court has a duty to preserve the integrity of the judiciary. Allowing

respondent to serve as a judge after only a one-year suspension will not, in our judgment,

adequately preserve the integrity of our state’s judiciary. Respondent was just recently

publicly censured by this Court and yet continued to engage in misconduct, with his

attitude toward the instant JTC investigation perhaps being best summarized by his

remark that although “Wade should have recused himself,” “no harm no foul.” This is

strongly suggestive that respondent has not yet learned from his mistakes and that the


                                           32
likelihood of his continuing to commit judicial misconduct is high. Such a cavalier

attitude about serious misconduct is disturbing, and respondent’s apparent failure to

comprehend fully the magnitude of his wrongdoing is equally troublesome.

      In summary, respondent had an affair with a complaining witness in a case

pending before him, had numerous ex parte communications with that witness about the

case, extended to her special treatment concerning the case, and caused her reasonably to

believe that she was influencing how he was handling her case. When their relationship

subsequently went sour, he sought to employ the prosecuting attorney’s office as leverage

against her by concocting charges of stalking and extortion. And he lied repeatedly to the

JTC and the master while under oath. Respondent is now unfit to serve as a judge, and he

will remain unfit to do so one year from now.

                                  IV. CONCLUSION

      The cumulative effect of respondent’s misconduct convinces this Court that

respondent should not remain in judicial office, and we therefore remove him from that

office and conditionally suspend him without pay for six years beginning on January 1,

2015, with the suspension becoming effective only if respondent is reelected to judicial

office in November 2014.40       In addition, because respondent engaged in conduct

involving “deceit” or “intentional misrepresentation,” pursuant to MCR 9.205(B) we

order respondent to pay costs of $11,645.17 to the JTC. The Clerk of the Court is



40
  Respondent is no longer a judicial officer and will not be an incumbent at the time of
the 2014 3rd Circuit Court election. See In re Nettles-Nickerson, 481 Mich 321, 323; 750
NW2d 560 (2008).


                                           33
directed to issue the judgment order forthwith in accordance with this opinion and MCR

7.317(C)(3).


                                                    Stephen J. Markman
                                                    Robert P. Young, Jr.
                                                    Mary Beth Kelly
                                                    Brian K. Zahra
                                                    Bridget M. McCormack
                                                    David F. Viviano




                                         34
                             STATE OF MICHIGAN

                                    SUPREME COURT


In re WADE H. McCREE, Judge,
Wayne Circuit Court
                                                              No. 146826




CAVANAGH, J. (concurring in part and dissenting in part).
       I agree with the majority’s factual findings and analysis of the factors from In re

Brown, 461 Mich 1291, 1292-1293 (2000). However, I disagree with the majority’s

decision to conditionally suspend respondent. Const 1963, art 6, § 30(2) provides four

possible sanctions: the Court may censure, suspend with or without salary, retire, or

remove a judge.     The potential sanctions are listed in order of increasing severity,

indicating that the proper discipline should be imposed according to the severity of the

respondent judge’s conduct. See In re Probert, 411 Mich 210, 243; 308 NW2d 773

(1981) (LEVIN, J., dissenting). Under the Constitution’s scheme of increasing sanctions,

removal is the most serious sanction and is, therefore, “the means by which judges guilty

of serious misconduct are divested of office.” Id. at 241 n 7; see, also, In re Callanan,

419 Mich 376, 388-389; 355 NW2d 69 (1984) (explaining that through removal, we

completely terminate all of a respondent’s ties to his office).

       Because respondent’s misconduct is of a grave and serious nature, I would impose

the most serious sanction—removal. “[I]n view of the egregiousness of [respondent’s

misconduct], the public attention to it, and the sanctions meted out by . . . this Court,” I

am “not so cynical about the electoral or appointive process” that I am “concerned about
the respondent’s re-entry upon the judicial scene.” Callanan, 419 Mich at 389. The

majority claims that respondent’s removal alone would not sufficiently address the

seriousness of his conduct; however, the majority overlooks the fact that “[o]ther

institutions, notably the press, serve the public’s interest in being informed and may be

expected to do so . . . .” Probert, 411 Mich at 250. In any event, “we always retain the

power to determine that a person is unfit for judicial office and to prevent him from ever

exercising judicial power in this state for as long as he is, in our judgment, judicially

unfit.” In re Jenkins, 437 Mich 15, 29-30; 465 NW2d 317 (1991) (quotation marks and

citation omitted). Accordingly, I would remove respondent from office and assess costs,

but would not impose a conditional suspension.


                                                       Michael F. Cavanagh




                                            2